In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-309V
                                    Filed: December 14, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
SHEILA FOSTER, on behalf of A.F., a minor *
child,                                    *
                                          *                   Special Master Gowen
           Petitioner,                    *
                                          *                   Joint Stipulation on Damages;
v.                                        *                   Influenza (“Flu”) Vaccine;
                                          *                   Guillain-Barré Syndrome.
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
           Respondent.                    *
                                          *
* * * * * * * * * * * * * * * *

Franklin J. Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

       On April 16, 2014, Sheila Foster (“petitioner”) filed a petition on behalf of her minor child,
A.F., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -
34 (2012). Petitioner alleged that as a result of receiving an influenza (“flu”) vaccine on or about
August 23, 2011, A.F. developed Guillain-Barré Syndrome (“GBS”). Stipulation ¶ 2, 4, filed Dec.
11, 2015. Further, petitioner alleged that A.F. experienced residual effects of this injury for more


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
than six months. Id. at ¶ 4.

        On December 11, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused
A.F.’s GBS or any other injury. Id. at ¶ 6. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $80,000.00, in the form of a check payable to petitioner, as legal
       representative of A.F. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2